Judgment modified by awarding the custody of the child of the marriage to plaintiff, with defendant’s right of visitation and limited custody as provided in the order of January 21, 1926 (see same at folios 685-692); and as so modified, judgment affirmed, without costs.* We are of opinion that the record shows no facts since the making of the said order that necessitated a change of custody. We reverse such findings of fact and the conclusion of law relating to the custody of the child as are inconsistent herewith. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur. Settle order on notice.

 Judgment decreeing separation to defendant modified by awarding general custody of infant male child aged five years and over to plaintiff with limited fixed custody to defendant.